Exhibit 10.1

SABAN CAPITAL ACQUISITION CORP.

PROMISSORY NOTE

 

Principal Amount: Not to Exceed U.S.$1,500,000

(See Schedule A)

   Dated as of September 26, 2018

FOR VALUE RECEIVED and subject to the terms and conditions set forth herein,
Saban Capital Acquisition Corp., a Cayman Islands exempted company (the
“Maker”), promises to pay to the order of Saban Sponsor LLC or its registered
assigns or successors in interest (the “Payee”), or order, the principal balance
as set forth on Schedule A hereto in lawful money of the United States of
America; which schedule shall be updated from time to time by the parties hereto
to reflect all advances and readvances outstanding under this promissory note
(this “Note”); provided that (a) at no time shall the aggregate of all advances
and readvances outstanding under this Note exceed one million five hundred
thousand U.S. Dollars (U.S$1,500,000); and (b) at no time shall any advances or
readvances be made under this Note in the event of the termination or threatened
termination of that certain Business Combination Agreement, dated as of
September 13, 2018, by and among the Maker and the other parties thereto (the
“BCA”). Any advance hereunder shall be made by the Payee upon receipt of a
written request of the Chief Executive Officer of the Maker and shall be set
forth on Schedule A. All payments on this Note shall be made by check or wire
transfer of immediately available funds or as otherwise determined by the Maker
to such account as the Payee may from time to time designate by written notice
in accordance with the provisions of this Note.

1.      Principal. All unpaid principal under this Note including accrued
interest hereon pursuant to Section 2 shall be due and payable in full on the
earlier of (i) March 31, 2019, (ii) the effective date of a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination, involving the Maker and one or more businesses, and (iii) the
termination, for any reason, of the BCA (such earlier date, the “Maturity
Date”), unless accelerated upon the occurrence of an Event of Default (as
defined below). Any outstanding principal amount to date under this Note may be
prepaid at any time by the Maker, at its election and without penalty.

2.      Interest. Interest shall accrue at a rate of 2.51% per annum on any
unpaid principal amount outstanding and shall compound annually. All accrued
interest shall be added to and become part of the principal amount outstanding
under this Note that is due and payable on the Maturity Date.

3.      Application of Payments. All payments shall be applied first to payment
in full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

4.      Events of Default. The occurrence of any of the following shall
constitute an event of default (“Event of Default”):

(a)    Failure to Make Required Payments. Failure by the Maker to pay the
principal amount due pursuant to this Note within five (5) business days of the
date specified above.

(b)    Voluntary Bankruptcy, Etc. The commencement by the Maker of a voluntary
case under any applicable bankruptcy, insolvency, reorganization, rehabilitation
or other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of the Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of the Maker generally to pay its debts as such debts become due, or
the taking of corporate action by the Maker in furtherance of any of the
foregoing.

(c)    Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by
a court having jurisdiction in the premises in respect of the Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Maker or for any substantial part of
its property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days.



--------------------------------------------------------------------------------

5.      Remedies.

(a)    Upon the occurrence of an Event of Default specified in Section 4(a)
hereof, the Payee may, by written notice to the Maker, declare this Note to be
due immediately and payable, whereupon the unpaid principal amount of this Note,
and all other amounts payable thereunder, shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

(b)    Upon the occurrence of an Event of Default specified in Sections 4(b) or
4(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of the Payee.

6.      Waivers. The Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by the Payee under the terms of this
Note, and all benefits that might accrue to the Maker by virtue of any present
or future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and the Maker agrees that any
real estate that may be levied upon pursuant to a judgment obtained by virtue
hereof, on any writ of execution issued hereon, may be sold upon any such writ
in whole or in part in any order desired by the Payee.

7.      Unconditional Liability. The Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by the Payee, and consents to any and
all extensions of time, renewals, waivers, or modifications that may be granted
by the Payee with respect to the payment or other provisions of this Note, and
agrees that additional makers, endorsers, guarantors, or sureties may become
parties hereto without notice to the Maker or affecting the Maker’s liability
hereunder.

8.      Notices. All notices, statements or other documents which are required
or contemplated by this Note shall be: (i) in writing and delivered personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party and
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

9.      Construction. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WITHIN THE STATE OF NEW YORK.

10.    Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.    Trust Waiver. Notwithstanding anything herein to the contrary, the Payee
hereby waives any and all right, title, interest or claim of any kind (“Claim”)
in or to any distribution of or from the trust account established in which the
proceeds of the initial public offering conducted by the Maker on September 21,
2016 (the “IPO”) (including the deferred underwriters discounts and commissions)
and the proceeds of the sale of the warrants issued by the Maker in the private
placement which closed on September 21, 2016 in connection with the IPO were
deposited, as described in greater detail in the registration statement and
prospectus filed with the Securities and Exchange Commission in connection with
the IPO on September 19, 2016, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the trust account
for any reason whatsoever.



--------------------------------------------------------------------------------

12.    Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

13.    Successors and Assigns. Subject to Section 14 below, the rights and
obligations of the Maker and the Payee hereunder shall be binding upon and
benefit the successors, assigns, heirs, administrators and transferees of any
party hereto (by operation of law or otherwise) with the prior written consent
of the other party hereto and any attempted assignment without the required
consent shall be void.

14.    Transfer of this Note. With respect to any sale or other disposition of
this Note, the Payee shall give written notice to the Maker prior thereto,
describing briefly the manner thereof. Upon the Maker receiving such written
notice, the Payee may sell or otherwise dispose of this Note in accordance with
the terms of the notice delivered to the Maker. Subject to the foregoing,
transfers of this Note shall be registered upon registration on the books
maintained for such purpose by or on behalf of the Maker. Prior to presentation
of this Note for registration of transfer, the Maker shall treat the registered
holder hereof as the owner and holder of this Note for the purpose of receiving
all payments of principal hereon and for all other purposes whatsoever, whether
or not this Note shall be overdue and the Maker shall not be affected by notice
to the contrary.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker, intending to be legally bound hereby, has caused
this Note to be duly executed by the undersigned as of the day and year first
above written.

 

SABAN CAPITAL ACQUISITION CORP. By:   /s/ Adam Chesnoff   Name:   Adam Chesnoff
  Title:   President and Chief Executive Officer

Acknowledged and agreed as of the day and year first above written.

 

SABAN SPONSOR LLC By:   /s/ Greg Ivancich   Name:   Greg Ivancich   Title:  
Authorized Person



--------------------------------------------------------------------------------

SCHEDULE A

Subject to the terms and conditions set forth in the Note to which this schedule
is attached to, the principal balance due under the Note shall be set forth in
the table below and shall be updated from time to time to reflect all advances
and readvances outstanding under the Note.

 

Date   Drawing   Interest Earned   Principal Balance                            
                                                                               
                                                                               
                                                                               
                         